                                          Case 4:20-cv-01942-YGR Document 14 Filed 06/26/20 Page 1 of 2




                                   1                                   UNITED STATES DISTRICT COURT

                                   2                               NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     MARTIN SEANZ SALCIDO,                               Case No. 20-cv-01942-YGR (PR)
                                                         Petitioner,                         ORDER DISMISSING PETITION AS
                                   5
                                                                                             SUCCESSIVE
                                                  v.
                                   6

                                   7     R. C. JOHNSON, Warden,
                                                         Respondent.
                                   8

                                   9          This action was reassigned from a magistrate judge to the undersigned in light of a recent

                                  10   Ninth Circuit decision.1 Petitioner, a state prisoner, filed this pro se petition for writ of habeas

                                  11   corpus pursuant to 28 U.S.C. § 2254 and an application for leave to proceed in forma pauperis

                                  12   (“IFP”). Dkts. 1, 6. In addition, he has filed a motion to compel discovery, a motion for an
Northern District of California
 United States District Court




                                  13   evidentiary hearing, and a request for a status report. Dkts. 7, 10, 11.

                                  14          Petitioner has filed a previous petition for a writ of habeas corpus with this Court,

                                  15   challenging the same conviction and sentence. See Case No. C 02-05541-MJJ (PR). The Court

                                  16   denied that petition on the merits. See Dkt. 19 in Case No. C 02-05541-MJJ (PR).

                                  17                                               DISCUSSION

                                  18          The Court finds the present petition is a second or successive petition attacking the same

                                  19   conviction and sentence as Petitioner’s prior federal habeas petition. A second or successive

                                  20   petition containing new claims may not be filed in the district court unless Petitioner first obtains

                                  21   from the United States Court of Appeals an order authorizing the district court to consider the

                                  22   petition. 28 U.S.C. § 2244(b)(3)(A). Petitioner has not done so. Accordingly, this petition is

                                  23   DISMISSED without prejudice to filing a new habeas action if he obtains the necessary order.

                                  24                                              CONCLUSION

                                  25          For the foregoing reasons, the petition is DISMISSED pursuant to 28 U.S.C. § 2244(b).

                                  26
                                  27          1
                                                Williams v. King, 875 F.3d 500, 503 (9th Cir. 2017) (magistrate judge lacked jurisdiction
                                  28   to dismiss case on initial screening because unserved defendants had not consented to proceed
                                       before magistrate judge).
                                          Case 4:20-cv-01942-YGR Document 14 Filed 06/26/20 Page 2 of 2




                                   1           Based solely on Petitioner’s lack of financial resources, his application to proceed IFP is

                                   2   GRANTED. Dkt. 6. The Clerk of the Court shall close the file and terminate all pending motions

                                   3   as moot, including his motion to compel discovery, motion for an evidentiary hearing, and request

                                   4   for a status report (dkts. 7, 10, 11).

                                   5           This Order terminates Docket Nos. 6, 7, 10 and 11.

                                   6           IT IS SO ORDERED.

                                   7   Dated: June 26, 2020                             ______________________________________
                                                                                        YVONNE GONZALEZ ROGERS
                                   8                                                    United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
